
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



FIRST AMENDMENT TO THE

COMMUNITY HEALTH SYSTEMS, INC. 401(K) PLAN


        WHEREAS, CHS/Community Health Systems, Inc. (the "Company") has
previously established and currently maintains the Community Health
Systems, Inc. 401(k) Plan (the "Plan"); and

        WHEREAS, the Company has retained the right to amend the Plan in
Section 8.1 of the Plan; and

        WHEREAS, the Company wishes to amend the Plan as a result of certain
technical corrections to the Economic Growth and Tax Relief Reconciliation Act
of 2001 under the Job Creation and Worker Assistance Act of 2002, and as a
result of other Internal Revenue guidance, effective as of January 1, 2002; and

        WHEREAS, the Company wishes to amend the definition of Compensation to
clarify the exclusion of amounts received by a Plan Participant as severance
pay, effective as of January 1, 2003; and

        WHEREAS, the Company wishes to amend the definition of Eligible
Employees to clarify the exclusion of "non-benefited" and Leased Employees,
effective as of January 1, 2003; and

        WHEREAS, the Company wishes to amend the definition of Normal Retirement
Age, effective as of January 1, 2003; and

        WHEREAS, the Company wishes to amend the Plan to increase the maximum
elective deferral percentage available under the Plan and allow catch-up
contributions, effective as of January 1, 2004; and

        WHEREAS, the Board of Directors, has approved of such changes to the
Plan and this First Amendment.

        NOW, THEREFORE, the Plan is hereby amended in the following respects,
effective as of the dates set forth herein:

        1.     The first sentence of Section l.10 of the Plan, "Compensation,"
is hereby deleted and replaced as follows, effective as of January 1, 2003:

        "Compensation" with respect to any Participant means wages, salaries,
and fees for professional services and other amounts received (without regard to
whether or not an amount is paid in cash) for personal services actually
rendered in the course of employment with the Employer to the extent the amounts
are includible in gross income (including, but not limited to, commissions paid
salespersons, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits, and
reimbursements, or other expense allowances under a nonaccountable plan (as
described in Regulation 1.62-2(c)) and excluding the following: (a) Employer
contributions to a plan of deferred compensation that are not includible in the
Participant's gross income for the taxable year in which contributed, Employer
contributions under a simplified employee pension plan, or any distributions
from a plan of deferred compensation; (b) amounts realized from the exercise of
a nonqualified stock option, or when restricted stock (or property) held by the
Participant either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture; (c) amounts realized from the sale, exchange or
other disposition of stock acquired under an incentive stock option; (d) other
amounts that received special tax benefits, or contributions made by the
Employer (whether or not under a salary reduction agreement) towards the
purchase of an annuity described in Code Section 403(b) (whether or not the
amounts are actually excludable from the gross income of the Participant); and
(e) amounts received as severance pay.

--------------------------------------------------------------------------------



        2.     The following paragraph shall be added as the second to the last
paragraph of Section 1.17 of the Plan, "Eligible Employee," effective as of
January 1, 2003:

        Employees who are classified by the Employer as "non-benefited"
employees and Leased Employees shall not be eligible to participate in this
Plan.

        3.     The first sentence of Section 1.41 of the Plan, `Normal
Retirement Age," is hereby deleted and replaced as follows, effective as of
January 1, 2003:

        "Normal Retirement Age" means the Participant's 65t' birthday, provided
that, for Eligible Employees of Plateau Medical Center, such age shall be 59'/z.

        4.     Subsection (b) of Section 4.1 of the Plan, "Formula for
Determining Employer Contribution," is hereby deleted and replaced as follows,
effective as of January 1, 2004:

        On behalf of each Participant who is eligible to share in matching
contributions for the Plan Year, a discretionary matching contribution that is a
percentage of such Participant's Elective Contribution for such Plan Year that
does not exceed 6% of the Participant's Compensation for the Plan Year. The
Employer may allocate in its sole discretion and in a nondiscriminatory manner a
different matching contribution for the Plan Year to Participants at each of its
different facilities, as set forth in Exhibit B, as may be amended from time to
time by the Administrator. Catch-up contributions made by a Participant pursuant
to Section 4.2(k) of the Plan shall not be treated as part of such Participant's
Elective Contribution for purposes of applying the Employer's discretionary
matching contribution under this Section 4.1(b).

        5.     Subsection (a) of Section 4.2 of the Plan, "Participant's Salary
Reduction Election," is hereby deleted and replaced in its entirety as follows,
effective as of January 1, 2004:

        Each Participant may elect to defer Compensation that would have been
received in the Plan Year, but for the deferral election, by 1% up to 25%, A
deferral election (or modification of an earlier election) may not be made with
respect to Compensation that is currently available on or before the date the
Participant executed such election. For purposes of this Section, Compensation
shall be determined prior to any reductions made pursuant to Code Sections 125,
132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and Employee contributions
described in Code Section 414(h)(2) that are treated as Employer contributions.
The amount by which Compensation is reduced shall be that Participant's Deferred
Compensation and be treated as an Employer Elective Contribution and allocated
to that Participant's Elective Account.

        6.     Subsection (k) of Section 4.2 of the Plan, "Participant's Salary
Reduction Election," is hereby added as follows, effective as of January 1,
2004:

        Employees who are eligible to make Elective Deferrals under the Plan and
who have attained age 50 before the close of the calendar year shall be eligible
to make catch-up contributions in accordance with, and subject to the
limitations of, Code Section 414(v). Such catch-up contributions shall not be
taken into account for purposes of the provisions of the Plan implementing the
required limitations of Code Sections 402(g) and 415. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code Sections 401(k)(3), 410(b) or 416 by reason of the making
of such catch-up contributions.

        7.     The Plan is further amended as set forth in the attached
Exhibit A.

        8.     Except as otherwise provided in this First Amendment, the Plan
shall remain in full force and effect.

2

--------------------------------------------------------------------------------




        SIGNED this 1st day of December, 2003, effective as of the dates set
forth herein.

    CHS/COMMUNTTY HEALTH SYSTEMS, INC.
 
 
By:
 
/s/ Linda Parsons

--------------------------------------------------------------------------------


 
 
Title:
 
Vice President

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------






FIRST AMENDMENT TO THE

COMMUNITY HEALTH SYSTEMS, INC. 401(k) PLAN

EXHIBIT A


        I.     Adoption and effective date of amendment. This amendment of the
Community Health Systems, Inc. 401(k) Plan (the "Plan") is adopted to reflect
certain provisions of the Economic Growth and Tax Relief Reconciliation Act of
2001 ("EGTRRA"), the Job Creation and Worker Assistance Act of 2002, and other
Internal Revenue Service guidance. This amendment is intended in part as good
faith compliance with the requirements of EGTRRA and is to be construed in
accordance with EGTRRA and guidance issued thereunder. This amendment shall be
effective as of January 1, 2002, except as otherwise provided herein.

        II.    Supersession of inconsistent provisions. This amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions of this amendment.

        III.  Hardship distributions. In the event a Participant has received a
hardship distribution pursuant to Treasury Regulation 1.401(k)-1(d)(2)(iv)(B)
from any other plan maintained by the Employer, then such Participant shall not
be permitted to elect to have Deferred Compensation contributed to the Plan for
a period of twelve (12) months following the receipt of the distribution.
Notwithstanding any provision of the Plan to the contrary, the dollar limitation
under Code Section 402(g) shall not be reduced, with respect to the
Participant's taxable year following the taxable year in which the hardship
distribution was made, by the amount of such Participant's Deferred
Compensation, if any, contributed pursuant to this Plan (and any other plan
maintained by the Employer) for the taxable year of the hardship distribution.

        IV.   Required Minimum Distributions.

        Section 1.    General Rules

        1.1.  Effective Date. The provisions of this Article IV shall apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year.

        1.2.  Precedence. The requirements of this Article IV shall take
precedence over any inconsistent provisions of the Plan,

        1.3.  Requirements of Treasury Regulations Incorporated. All
distributions required under this Article IV will be determined and made in
accordance with the Treasury Regulations under section 401(a)(9) of the Internal
Revenue Code.

        Section 2.    Time and Manner of Distribution.

        2.1.  Required Beginning Date. The Participant's entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant's Required Beginning Date,

        2.2.  Death of Participant Before Distributions Begin, If the
Participant dies before distributions begin, the Participant's entire interest
will be distributed, or begin to be distributed, no later than as follows:

        (a)   If the Participant's surviving spouse is the Participant's sole
Designated Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2, if later.

        (b)   If the Participant's surviving spouse is not the Participant's
sole Designated Beneficiary, then distributions to the Designated Beneficiary
will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died.

2

--------------------------------------------------------------------------------






        (c)   If there is no Designated Beneficiary as of September 30 of the
year following the year of the Participant's death, the Participant's entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant's death.

        (d)   If the Participant's surviving spouse is the Participant's sole
Designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this section 2.2, other than
section 2.2(a), will apply as if the surviving spouse were the Participant.

        For purposes of this section 2.2 and section 4, unless section 2.2(d)
applies, distributions are considered to begin on the Participant's Required
Beginning Date. If section 2.2(d) applies, distributions are considered to begin
on the date distributions are required to begin to the surviving spouse under
section 2.2(a). If distributions under an annuity purchased from an insurance
company irrevocably commence to the Participant before the Participant's
Required Beginning Date (or to the Participant's surviving spouse before the
date distributions are required to begin to the surviving spouse under
section 2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.

        2.3.  Forms of Distribution. Unless the Participant's interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
Distribution Calendar Year distributions will be made in accordance with
sections 3 and 4 of this Article VI. If the Participant's interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
section 401(a)(9) of the Code and the Treasury Regulations.

        Section 3. Required Minimum Distributions During Participant's Lifetime.

        3.1. Amount of Required Minimum Distribution For Each Distribution
Calendar Year. During the Participant's lifetime, the minimum amount that will
be distributed for each Distribution Calendar Year is the lesser of:

        (a)   the quotient obtained by dividing the Participant's Account
Balance by the distribution period in the Uniform Lifetime Table set forth in
section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant's age
as of the Participant's birthday in the Distribution Calendar Year; or

        (b)   if the Participant's sole Designated Beneficiary for the
Distribution Calendar Year is the Participant's spouse, the quotient obtained by
dividing the Participant's Account Balance by the number in the Joint and Last
Survivor Table set forth in section 1.401(a)(9)-9 of the Treasury Regulations,
using the Participant's and spouse's attained ages as of the Participant's and
spouse's birthdays in the Distribution Calendar Year,

        3.2.  Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death. Required minimum distributions will be determined under
this section 3 beginning with the first Distribution Calendar Year and up to and
including the Distribution Calendar Year that includes the Participant's date of
death.

        Section 4. Required Minimum Distributions After Participant's Death.

        4.1.  Death On or After Date Distributions Begin.

        (a)   Participant Survived by Designated Beneficiary. If the Participant
dies on or after the date distributions begin and there is a Designated
Beneficiary, the minimum amount that will be distributed for each Distribution
Calendar Year after the year of the Participant's death is the quotient obtained
by dividing the Participant's Account Balance by the longer of the remaining
Life Expectancy of the Participant or the remaining Life Expectancy of the
Participant's Designated Beneficiary, determined as follows;

3

--------------------------------------------------------------------------------



        (1)   The Participant's remaining Life Expectancy is calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

        (2)   If the Participant's surviving spouse is the Participant's sole
Designated Beneficiary, the remaining Life Expectancy of the surviving spouse is
calculated for each Distribution Calendar Year after the year of the
Participant's death using the surviving spouse's age as of the spouse's birthday
in that year. For Distribution Calendar Years after the year of the surviving
spouse's death, the remaining Life Expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse's birthday in
the calendar year of the spouse's death, reduced by one for each subsequent
calendar year.

        (3)   If the Participant's surviving spouse is not the Participant's
sole Designated Beneficiary, the Designated Beneficiary's remaining Life
Expectancy is calculated using the age of the beneficiary in the year following
the year of the Participant's death, reduced by one for each subsequent year.

        (b)   No Designated Beneficiary. If the Participant dies on or after the
date distributions begin and there is no Designated Beneficiary as of
September 30 of the year after the year of the Participant's death, the minimum
amount that will be distributed for each Distribution Calendar Year after the
year of the Participant's death is the quotient obtained by dividing the
Participant's Account Balance by the Participant's remaining Life Expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

        4.2.  Death Before Date Distributions Begin.

        (a)   Participant Survived by Designated Beneficiary. If the Participant
dies before the date distributions begin and there is a Designated Beneficiary,
the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account Balance by the remaining Life Expectancy of the
Participant's Designated Beneficiary, determined as provided in section 4. l.

        (b)   No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.

        (c)   Death of Surviving Spouse Before Distributions to Surviving Spouse
Are Required to Begin. If the Participant dies before the date distributions
begin, the Participant's surviving spouse is the Participant's sole Designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under section 2.2(a), this section 4.2 will apply
as if the surviving spouse were the Participant.

        Section 5. Definitions.

        5.1.  Designated Beneficiary. The individual who is designated as the
beneficiary under the Plan and is the designated beneficiary under
section 401(a)(9) of the Internal Revenue Code and section 1.401(a)(9)-1, Q&A-4,
of the Treasury Regulations.

        5.2.  Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant's Required Beginning
Date. For distributions beginning after the Participant's death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under section 2.2. The required minimum distribution for the
Participant's first Distribution Calendar Year will be made on or before the
Participant's Required Beginning Date. The required minimum distribution for
other Distribution Calendar Years, including the required minimum distribution
for the Distribution Calendar Year in

4

--------------------------------------------------------------------------------




which the Participant's Required Beginning Date occurs, will be made on or
before December 31 of that Distribution Calendar Year.

        5.3.  Life Expectancy. Life expectancy as computed by use of the Single
Life Table in section 1.401(a)(9)-9 of the Treasury Regulations.

        5.4.  Participant's Account Balance. The account balance as of the last
valuation date in the calendar year immediately preceding the Distribution
Calendar Year (Valuation Calendar Year) increased by the amount of any
contributions made and allocated or Forfeitures allocated to the account balance
as of dates in to Valuation Calendar Year after the valuation date and decreased
by distributions made in the Valuation Calendar Year after the valuation date.
The account balance for the Valuation Calendar Year includes any amounts rolled
over or transferred to the Plan either in the Valuation Calendar Year or in the
Distribution Calendar Year if distributed or transferred in the Valuation
Calendar Year.

        5.5   Required Beginning Date. The date specified in Section 6.5 of the
Plan.

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



FIRST AMENDMENT TO THE COMMUNITY HEALTH SYSTEMS, INC. 401(K) PLAN
FIRST AMENDMENT TO THE COMMUNITY HEALTH SYSTEMS, INC. 401(k) PLAN EXHIBIT A
